Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The recited component responsive to signals from the fluid sensor… in claims 1, 16 and 19.  The component is described in the specification at para.’s 0055-0056, inter alia, as LED 180.  
The recited structure for receiving the pump component and storing the pump component in claim 18.   This structure is described in the specification at para. 0052 as a hollow tube 148 is fixed to each of the first and second arms 130, 132 proximate to a  juncture with the first and second legs 136, 138. The hollow tube 148 also acts as a storage tube where the sampling pump assembly 10 can be internally stored when not in use. The sampling pump assembly 10 is retained within the storage or hollow tube 148 using a releasable pin 150 installed or withdrawn using a pin loop 152 connected to the releasable pin 150.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims, 1, 16, and 19, lines 12, and 17, respectively, “the DC motor” lacks sufficient antecedent basis in the claims because only a motor was recited previously. Correction is required.
In claims 2, 5, and 6,  line 1, “the component” is indefinite for lacking sufficient antecedent basis in the claims because both a pump component and a user control panel further including a component were previously recited in claim 1 rendering it unclear which component is being referenced herein.  Correction is required. For examination, it is interpreted as the user control panel component.
	In claim 3, line 1, “the first and second indication” is indefinite for lacking sufficient antecedent basis in the claims because the indications are recited in previous claim 2, not claim 1 from which this claim depends.  Correction is required.   For examination, it will be interpreted as if this claim requires the indications recited in claim 2. 
In claim 4, lines 1-2, “the first and second visual indications” is indefinite for lacking sufficient antecedent basis in the claims because the indications are recited in previous claim 3, not claim 1 from which this claim depends.  Correction is required.   For examination, it will be interpreted as if this claim requires the indications recited in claim 3.
In claim 12, line 1, “the frame” is indefinite for lacking sufficient antecedent basis in the claims because a frame was previously recited in claim 7, not claim 1 from which this claim depends.  Correction is required. 
In claim 14, line 1, “the indicator” is indefinite for lacking sufficient antecedent basis in the claims because an indicator has not been defined or recited previously in claim 1.  Correction is required.  For examination, it will be interpreted as the component.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Intelisano (U. S. Patent Application Publication No. 2006/0180302) in view of  Lamphere et al. (U. S. Patent No. 5224837).
As to claim 1, Intelisano discloses a sampling pump configured for use in a wellbore for pumping liquid collecting in the wellbore (FIG.’s 1-10, Abstract), the sampling pump comprising: 
a pump component 12 (para. 0032) including: 
a motor 48 (FIG. 7, para. 0038); 
an outer housing 40 (para. 0036) configured to be inserted into the well bore (FIG. 1, clearly shown); 

a flexible electrical cable assembly 20 (FIG. 1, para. 0032) for supplying power to the motor 48, and also for communicating with the motor 48;
and a user control panel 16 (para. 0032, “controller 16”) in communication with the flexible electrical cable 20 and configured to enable a user to control on and off operation of the DC motor 48 from the control panel 16, (Id., as described). 
Intelisano is silent as to a fluid sensor configured to detect when the inlet of the outer housing is positioned in the liquid in the wellbore and the user control panel further including a component responsive to signals from the fluid sensor to indicate when the inlet is at least partially submerged in the liquid within the wellbore, as the pump is lowered into the wellbore, and the cable assembly supplying power and communicating with the fluid sensor.  However, liquid level sensors are used extensively in liquid sampling and sump pumps.  In this regard, Lamphere teaches a fluid recovery pump 22 having  fluid sensor(s) 52, 76, 84, 86, 90 (FIG.’s 1-4, col. 4, lls 1-53 & lls. 53-63, probe 52 for detecting liquid water level; multiple types of sensors for detecting liquid level and controlling the pump are disclosed including limit sensors 84, 86, floats 90 and other types envisioned, lls, 55-57) configured to detect fluid level in the manner claimed and a user control panel 36 including a component 82 (col. 4, lls. 34-36) responsive to signals to indicate when the pump inlet is submerged (col. 4, lls. 60-66, “[t]he signal from these switches is transmitted to the control panel 36, where it is received and conventional circuitry is used to provide which LED's 82 should be turned off completely to indicate 
As to claims 2 and 3, once modified, Lamphere further teaches a first indication when the inlet of the outer housing the pump component is positioned in air; and a second indication when the inlet of the outer housing of the pump component is submerged in the liquid in the wellbore (col. 4, lls. 31-35, dual color LEDs capable of being on or off thereby providing recited first and second indications); the indications comprise visual indications 82 (LEDs).
As to claim 4,  once modified, Lamphere teaches the at least one of the indications being a continuous visual indication (Id, & col 4, lls. 60-64, LED color indicates fluid type, off indicates absence of fluid, interpreted as providing recited visual indication).  However, Lamphere is silent as to one of the indications comprising a blinking visual indication.   In this regard, the LEDs of Lamphere would be capable of illuminating continuously or intermittingly depending upon user preferences.  With this in mind, it would further have been obvious to provide a blinking visual indication because Applicant has not disclosed any particular criticality for a blinking indication and it would 
As to claim 5, once modified, Lamphere teaches the component comprises an optical component 82, and wherein the optical component is configured to remain in a continuously illuminated state while the inlet of the outer housing of the pump component is submerged in the liquid (Id, & col 4, lls. 60-64, LED color illumination indicates fluid type immersed in, off indicates absence of fluid).  However, Lamphere is silent as to wherein the optical component is configured to flash intermittently before contacting fluid.  In this regard, the LEDs of Lamphere would be capable of illuminating continuously or flashing intermittingly depending upon user preference.  With this in mind, it would further have been obvious to provide a flashing visual indication because Applicant has not disclosed any particular criticality for a flashing indication and it would appear to perform equally as the different color LED arrangement of Lamphere.  That is,  absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice. MPEP 2144.04 (IV)(B).
As to claim 6, once modified, Lamphere further teaches component comprises an LED 82 (col. 4, ln. 62).
As to claim 7, Intelisano discloses a frame for supporting the electrical cable assembly 20 (FIG. 2, unlabeled support structure for reel assembly 14).
As to claim 8, Intelisano discloses a reel 14 mounted for rotation on the frame, the reel enabling the electrical cable assembly 20 to be unwound therefrom as the pump component is lowered down into the wellbore, and wound thereon as the pump component 12  is withdrawn from the wellbore (FIG.’s 1-2, para. 0032, as shown and understood as inherent operation of a reel).
As to claim 9, Intelisano discloses a connector for connecting 32, 34 an external DC power source (para. 0032, DC battery and connectors) to the control panel 16 to power the pump component 12.  Once modified, the connector would power the fluid sensor arrangement of Lamphere.
As to claim 11, the applied art is silent as to the motor being a brushless DC motor.  However, brushless DC motors are known for their noted performance advantages including speed/torque characteristics, low maintenance and efficiency.   With this in mind, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art to use a brushless DC motor in Intelisano for their noted performance advantages.
As to claim 13, Intelisano discloses a second switch 36 (para. 0032) on the control panel 16 for enabling a user to power on and off the motor.
As to claim 14, once modified, Lamphere further teaches  the indicator comprises an optical device 82 (col. 4, ln. 35, LED) that provides an optical signal to indicate to a user when the fluid sensor has been submerged in fluid.
As to claim 15, the applied art further teaches the optical device remains in a continuously illuminated state while submerged in fluid (col. 4, lls. 34-36) but is silent as to optical device flashes intermittently before contacting fluid. In this regard, the LEDs of 
As to claim 16, Intelisano discloses a sampling pump configured for use in a wellbore for pumping liquid collecting in the wellbore (FIG.’s 1-10, Abstract), the sampling pump comprising: 
a frame (FIG. 2, unlabeled structure supporting and mounting the reel 16); 
a pump component 12 (para. 0032 including: 
a motor 48 (FIG. 7, para. 0038); 
an outer housing 40 configured to be inserted into the well bore; 
the outer housing 40 having an inlet 44 (para. 0036) and an outlet 90 (para. 0042); 
a flexible electrical cable assembly 20 (FIG. 1, para. 0032) coupled at one end to the pump component 12 for supplying power to the motor 48 and also for communicating with the motor 48, the flexible electrical cable 20 and the pump component 12; 
a reel 14 (para. 0032) supported from the frame for rotational movement; the reel operable 14 to support the flexible electrical cable assembly 20 thereon (as shown); 

and a speed control component 36 (para. 0032, variable voltage output for motor interpreted as recited speed control component) for controlling a speed of the motor, and thus a liquid flow rate produced by the pump component (it is inherent that flow rate is a function of pumping speed).
Intelisano is silent as to a fluid sensor configured to detect when the outer housing is positioned in fluid in the wellbore, the user control panel further including: a component responsive to signals from the fluid sensor to indicate when the pump is at least partially submerged in the liquid within the wellbore, as the pump is lowered into the wellbore, and the cable powering and communicating with the fluid sensor of the pump component. In this regard, Lamphere teaches a fluid recovery pump 22 having  fluid sensor(s) 52, 76, 84, 86, 90 (FIG.’s 1-4, col. 4, lls 1-53 & lls. 53-63, probe 52 for detecting liquid water level; multiple types of sensors for detecting liquid level and controlling the pump disclosed including limit sensors 84, 86, floats 90 and other types envisioned, lls, 55-57) configured to detect fluid level in the manner claimed and a user control panel 36 including a component 82 (col. 4, lls. 34-36) responsive to signals to indicate when the pump inlet is submerged (col. 4, lls. 60-66, “[t]he signal from these switches is transmitted to the control panel 36, where it is received and conventional circuitry is used to provide which LED's 82 should be turned off completely to indicate the absence of surrounding liquid of any type…. the control panel indicates the location of the pump intake 50 relative to the hydrocarbon/water interface 24”).   With this in .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Intelisano (U. S. Patent Application Publication No. 2006/0180302) in view of  Lamphere et al. (U. S. Patent No. 5224837) and further in view of Eckert et al. (U. S. Patent No. 6375430).
As to claim 12, the applied art is discussed above in the rejection of claim 1 but is silent as to a DC battery carried on the frame and electrically coupled to the fluid sensor for powering the fluid sensor; and a first switch associated with the control panel for turning on and off DC power to the fluid sensor.  In this regard, Eckert teaches a sump pump system with a control enclosure B, i. e., a frame, having a battery and an alarm switch that in electrical communication with fluid sensor 52 (col. 4, lls. 17-25).  This arrangement activates an alarm based upon the water level being above a normal maximum operating level.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the applied art to have the battery installed in a frame enclosure with a switch for Id.   
Examiner Note:  This rejection would be obviated if the claim is amended to be dependent upon claim 7 which provides proper antecedent basis for the recited frame. 

Claims 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Intelisano (U. S. Patent Application Publication No. 2006/0180302) in view of Lamphere et al. (U. S. Patent No. 5224837) and further in view of Mioduszewski et al. (U. S. Patent No. 6456201).
As to claim 10, the applied art is discussed above in the rejection of claim 1 but is silent as to the flexible electrical cable assembly includes markings thereon to indicate a length unit of measurement.   In this regard, Mioduszewski teaches a pump monitoring system for a well deployed via a reel having a tape 16 with foot markings indicating the depth of the sensor 14 in the wellbore (FIG.’s 1-3, col. 3, lls. 1-10).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the applied art markings on the cable to indicate the depth of the pump and sensor in the wellbore as suggested by Mioduszewski, Id.
As to claim 17, the applied art is discussed above in the rejection of claim 16.  However, the applied art is silent as to the user control panel being centrally mounted on the reel. In this regard, Mioduszewski teaches a pump monitoring system for a well having a sensor 14 attached to a flexible cable 16 deployed from a reel 18 with a user control display 20 centrally located on the reel 18, the display having a light 24 for 
As to claim 19, Intelisano discloses a sampling pump configured for use in a wellbore for pumping liquid collecting in the wellbore, the sampling pump comprising: 
a frame (FIG. 2, structure mounting reel 16); 
a pump component 12 (para. 0032 including: 
a motor 48 (FIG. 7, para. 0038); 
an outer housing 40 configured to be inserted into the well bore; 
the outer housing 40 having an inlet 44 (para. 0036) and an outlet 90 (para. 0042); 
a flexible electrical cable assembly 20 (FIG. 1, para. 0032) coupled at one end to the pump component 12 for supplying power to the motor 48 and also for communicating with the motor 48, the flexible electrical cable 20 and the pump component 12; 
a reel 14 (para. 0032) supported from the frame for rotational movement; the reel operable 14 to support the flexible electrical cable assembly 20 thereon (as shown); 

a speed control component 36 (para. 0032, variable voltage adjuster interpreted as recited speed control component) for controlling a speed of the motor 48, and thus a liquid flow rate produced by the pump component (inherent that flow rate is function of pump speed). 
Intelisano is silent as to a fluid sensor configured to detect when the outer housing is positioned in fluid in the wellbore, and the user control panel further including: a component responsive to signals from the fluid sensor to provide a first visual indication when the lower end of the housing of the pump component is located in air within the wellbore, and a second visual indication when the lower end of the housing becomes at least partially submerged in the liquid within the wellbore during lowering of the pump component into the wellbore.  In this regard, Lamphere teaches a fluid recovery pump 22 having a fluid sensor(s) 52, 76, 84, 86, 90 (FIG.’s 1-4, col. 4, lls 1-53 & lls. 53-63, probe 52 for detecting liquid water level; multiple types of sensors for detecting liquid level and controlling the pump disclosed including limit sensors 84, 86, floats 90 and other types envisioned, lls, 55-57) configured to detect fluid level in the manner claimed and a user control panel 36 including a component 82 (col. 4, lls. 34-36) responsive to signals to indicate when the pump inlet is submerged (col. 4, lls. 60-66, “[t]he signal from these switches is transmitted to the control panel 36, where it is received and conventional circuitry is used to provide which LED's 82 should be turned off completely to indicate the absence of surrounding liquid of any type…. the control 
Intelisano is also silent as to the user control panel being centrally located within the reel.  In this regard, Mioduszewski teaches a pump monitoring system for a well having a sensor 14 attached to a flexible cable 16 deployed from a reel 18 with a user control display 20 centrally located on the reel 18, the display having a light 24 for providing a visual indication of the fluid level in the well (FIG. 1, col. 3, lls. 1-16).   This is directed to the same problem faced by Applicant of the instant invention, i. e., providing a control panel accessible to a user when deploying the pump/sensor into a wellbore.  With this in mind, it would have been obvious to one having ordinary skill in the art Id.
Once modified, the combined teachings of the applied art teach the user control panel controlling the motor during operation of the sampling pump so that the motor is automatically turned off when the fluid sensor detects that it is no longer submerged in fluid (Lamphere – col. 4, ln. 65 to col. 5, ln. 20; Mioduszewski – col. 4, lls. 11-25,  “the display 20 is directly connected to a pump controller 48 of a sampling pump 44 by a conductive cable 60, such that the alarm signal is directly propagated to the pump controller 48. … when the sensor 14 senses an absence of water, the signal carrying that information is carried directly to the pump controller 48. … then ceases pumping or automatically adjusts the pumping rate of the pump 44 to a lower pumping rate until the sensor 14 ceases to sense an absence of water“).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Intelisano (U. S. Patent Application Publication No. 2006/0180302) in view of Lamphere et al. (U. S. Patent No. 5224837) further in view of Gustafson et al. (U. S. Patent No. 5186253).
As to claim 18, the applied art is discussed above in the rejection of claim 16 but is silent as to the frame includes a structure for receiving the pump component and storing the pump component when the pump component is not in use.  In this regard, Gustafson teaches a well sampling system having a pump deployed by cable 36 from . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Intelisano (U. S. Patent Application Publication No. 2006/0180302) in view of  Lamphere et al. (U. S. Patent No. 5224837) and Mioduszewski et al. (U. S. Patent No. 6456201) as applied to claim 19 above, and further in view of Mauro et al. (U. S. Patent No. 2011/01100792).
As to claim 20, the applied art is discussed above and while Intelisano and Lamphere contemplate control circuitry for controlling the pump based upon input from the fluid sensor, the applied art is silent as to explicitly teaching the control panel including a microcontroller for controlling operation of the motor; the control panel  configured to log a total run time that the pump component is running and to display the total run time to a user; and the control panel includes a short range wireless transceiver for enabling the control panel to communicate wirelessly with a remote personal electronic device of a user.  In this regard, Mauro teaches a sump pump having a control based upon fluid level detection including a microprocessor 58 for controlling operation of the pump based upon inputs from the liquid level sensor 14 (FIG.’s 1-7, para.’s 0050-0054) including determining total run time 707 (para.’s 0061-Id. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickinson et al. (U. S. Patent No. 4489779) is cited to illustrate the general state of the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746